Citation Nr: 0503617	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, described as cerebral atrophy or cerebellar 
atrophy, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a psychiatric 
disorder, described as behavioral changes, to include as due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the New York, New 
York Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for cerebral atrophy, peripheral 
neuropathy, and behavioral changes.  After reopening these 
claims under 38 U.S.C.A. § 5108 (West 2002), the Board in 
December 2003, remanded the case for an additional review by 
the RO.

The issue of entitlement to service connection for behavioral 
changes is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals concerning 
entitlement to service connection for cerebral/cerebellar 
atrophy, and for peripheral neuropathy.

2.  Resolving reasonable doubt in the veteran's favor, he 
developed a neurological disorder described as 
cerebral/cerebellar atrophy as a result of exposure to Agent 
Orange during service.

3.  Resolving reasonable doubt in the veteran's favor, he 
developed peripheral neuropathy as a result of exposure to 
Agent Orange during service.


CONCLUSIONS OF LAW

1.  The veteran incurred cerebral/cerebellar atrophy as a 
result of exposure to Agent Orange during service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  The veteran incurred peripheral neuropathy as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.   See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2004).  In 
view of the Board's favorable decision herein on the 
veteran's claims for service connection for 
cerebral/cerebellar atrophy and for peripheral neuropathy, 
further discussion of VA's compliance with the VCAA is 
obviated.

Cerebral/Cerebellar Atrophy and Peripheral Neuropathy

The veteran contends that he developed cerebral atrophy and 
peripheral neuropathy as a result of events during service, 
including his exposure during service to Agent Orange.

The Board notes that the veteran's claims and statements, and 
corresponding VA actions have generally referred to one of 
the neurological disorders for which the veteran claims 
service connection as "cerebral atrophy;" while most 
medical reports list a diagnosis of "cerebellar atrophy" 
for the condition represented by the same symptoms.  The 
Board concludes that the medical professionals are more 
likely to have used the more accurate term in this apparent 
confusion over medical terminology, and that "cerebellar" 
is probably the more appropriate term.  In any case, the 
Board's decision with respect to the claim applies to the 
condition that has been described in the claims file under 
both labels, cerebral/cerebellar atrophy, i.e., a 
neurological disorder that affects speech, gait, balance, 
coordination, and similar functions.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Under 
certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

A veteran who served on active duty in the Republic of 
Vietnam between the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
The veteran served in Vietnam in 1967 and 1968.  He is 
presumed to have been exposed to an herbicide agent during 
that service.

One of the diseases subject to a presumption of service 
connection based on herbicide exposure is "acute and 
subacute peripheral neuropathy."  38 C.F.R. § 3.309(e).  If 
a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for acute and subacute peripheral 
neuropathy will be presumed if the condition becomes manifest 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during service.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  For purposes of presumptive 
service connection based on herbicide exposure, VA 
regulations define the term "acute and subacute peripheral 
neuropathy" as "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset."  
38 C.F.R. § 3.309(e), Note 2.

The veteran is claiming service connection for peripheral 
neuropathy that is ongoing and active through the present, 
many years after onset.  Hence, the disorder he is claiming 
entitlement to service connection for does not fit the 
regulatory definition of "acute and subacute peripheral 
neuropathy," and it is not subject to a presumption of 
service connection based on herbicide exposure.  
Cerebral/cerebellar atrophy also is not included the 
conditions, listed at 38 C.F.R. § 3.309(e), for which service 
connection may be presumed based on herbicide exposure.  
Thus, that condition also is not subject to presumptive 
service connection.  Accordingly, for service connection to 
be established for the veteran's peripheral neuropathy or for 
either cerebral/cerebellar atrophy, there must be direct 
evidence that the condition(s) developed as a result of 
herbicide exposure during service, or direct evidence that 
the condition(s) was/were incurred or aggravated in service.

The veteran's service medical records are silent for 
neurological or brain complaints or findings.  

VA and private medical records reflect that the veteran 
sought treatment in the early 1990s for progressive problems 
with coordination.  At that time, the veteran reported 
unsteadiness on his feet, frequent falls, slurred speech, 
blurred vision, and behavioral changes.  In 1992, an MRI of 
the brain showed mild cerebellar atrophy.  In January 1994, a 
consulting neurologist reported the impression of possible 
multi-system atrophy with progressive autonomic failure.  VA 
and private medical records show ongoing treatment in the 
1990s and through the present for progressive problems with 
balance, coordination, and speech.

On VA examination in September 1995, the veteran reported a 
five year history of difficulty with his gait, balance, and 
speech.  Neurological examination revealed slurred speech and 
an altered gait.  The examiner's diagnoses included 
cerebellar atrophy and peripheral neuropathy.

In August 1994, Gerald Silverman, M.D., examined the veteran 
found that his illness suggested a form of genetic, familiar 
cerebellar atrophy which best fit the Marie type of 
hereditary cerebellar atrophy.  Dr. Silverman noted the 
veteran's service, but he did not discuss the role played, if 
any, by in-service exposure to Agent Orange.

Blair Ford, M.D., wrote in October 1994, that the veteran 
suffered from a syndrome of progressive ataxia.  Dr. Ford 
indicated that he needed to do a literature search on the 
role of dioxin, but the results of that search, if conducted, 
were not revealed.

In April 1996, the veteran was examined by Ira Casson, M.D., 
at the request of the New York State Department of Social 
Services.  Dr. Casson noted that the veteran had an onset of 
poor balance in 1989 or 1990, and that problems had 
progressed since.  A history of exposure to Agent Orange and 
prior alcohol abuse was noted.  The impression was cerebellar 
degeneration of unclear etiology.

The veteran and his wife testified at a hearing before a 
Veterans Law Judge in November 1997.  The veteran reported 
that after service he had worked as a driver and as a 
security guard.  He and his wife indicated that he had 
developed dizziness and problems with balance in the late 
1980s, and that neurological diagnoses were made in the early 
1990s.  The veteran indicated that he was awarded Social 
Security disability benefits in 1996 because of his 
peripheral neuropathy.

In May 1998, a VA physician wrote that the veteran had 
cerebellar ataxia probably due to exposure to Agent Orange.  
No rationale for this opinion was offered. 

An October 1999 examination by Konan Chiang, M.D., diagnosed 
cerebellar degenerative disease of unknown etiology despite 
extensive workups by the Mount Sinai Medical Center.

In April 2002, private neurologist Casandra Mateo, M.D., saw 
the veteran for follow-up regarding cerebellar atrophy.  The 
veteran reported ongoing dysphagia and dysarthria.  On 
examination, the veteran's gait was severely impaired.  He 
used a walker, and indicated that he would fall if he tried 
to walk without it.  Dr. Mateo reported that an MRI of the 
brain showed isolated cerebellar atrophy.  Dr. Mateo stated 
the isolated cerebellar atrophy was not related to multi-
system atrophy.  Dr. Mateo related that isolated cerebellar 
atrophy was "most commonly associated with insult to the 
cerebellum from exposure to medications, toxins, virus, 
etc."

In 2003, VA arranged for a VA neurological examination to 
determine the etiology of the disorders for which the veteran 
claimed service connection.  The examination was to include 
an opinion from the examiner as to the likely etiology of any 
such disorders, including the likelihood that any such 
disorder was related to Agent Orange exposure during service.

In the report of a May 2003 VA neurological examination, 
Antonio Luque, M.D., Ph.D., noted having reviewed the 
veteran's medical history and records.  Dr. Luque observed 
impairment of the veteran's speech, gait, and coordination.  
He stated the impression that the veteran presently had a 
cerebellar disorder affecting both sides of his body, 
peripheral polyneuropathy, and spastic paraparesis.  Dr. 
Luque opined, "All of the above disorders or problems are at 
least as likely as not related to his prior exposure to Agent 
Orange."  He recommended additional testing.  Following 
additional testing, in a September 2003 addendum, Dr. Luque 
reaffirmed that the veteran's cerebellar atrophy was "at 
least as likely as not related to his prior exposure to Agent 
Orange while in service."

Dr. Luque concluded that there was a reasonable likelihood 
that the veteran's Agent Orange exposure was linked to his 
cerebral/cerebellar atrophy and peripheral neuropathy.  While 
other physicians have been unwilling or unable to offer an 
opinion as to the etiology of the veteran's illnesses, or 
they failed to provide any reasons and bases for the opinion 
offered, the claims file does not contain any medical 
evidence or opinion contradicting or opposing Dr. Luque's 
opinion using the degree of likelihood.  For example, Dr. 
Mateo noted that cerebellar atrophy can be related to a 
number of factors including exposure to toxins, but she did 
not discuss Agent Orange or any other specific toxin.  
Finally, Dr. Luque's opinion is in concert with the May 1998 
VA outpatient opinion, but unlike that bare boned opinion, it 
is supported by the basis for the opinion.  Therefore, after 
resolving reasonable doubt in the veteran's favor, service 
connection for cerebral/cerebellar atrophy, and for 
peripheral neuropathy is in order.


ORDER

Entitlement to service connection for cerebral/cerebellar 
atrophy, and for peripheral neuropathy is granted.


REMAND

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service; and service connection may be 
established on a direct basis or a presumptive basis for a 
disability resulting from exposure to an herbicide such as 
Agent Orange.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  In addition, service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).

The veteran is seeking service connection for a behavioral or 
psychiatric disorder.  On VA psychiatric examination in 
September 1995, the examiner found that the veteran was 
significantly impaired by cerebellar ataxia, and was at risk 
for developing depression, but that he did not at that time 
have symptoms warranting a diagnosis of depression, dysthymic 
disorder, or any other psychiatric disorder.  

In an April 2002 statement, the veteran wrote that he had 
developed behavioral changes since the onset of his cerebral 
atrophy and peripheral neuropathy.  He indicated that he had 
changed from being friendly and sociable to not caring about 
other people or about anything.  Private neurology treatment 
notes from April 2002 reflect the veteran's report that he 
continued to experience a labile affect.

The evidence regarding the veteran's claimed emotional and 
behavioral problems contains indications that such problems 
might be linked to his now service connected 
cerebral/cerebellar atrophy, and peripheral neuropathy.  VA 
examination of the veteran in May 2003 did not include a 
mental health examination, despite instructions to address 
the likely etiology of any behavioral changes.  Hence, the 
Board will remand the psychiatric issue for a VA examination 
in order to secure an opinion as to the likelihood that any 
current psychiatric disorder is linked to events during 
service, to Agent Orange exposure during service, or to the 
veteran's now service connected cerebral/cerebellar atrophy 
and peripheral neuropathy.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for a VA psychiatric examination.  
The claims files must be provided to the 
examiner for review.  The examiner should 
provide diagnoses for any current 
psychiatric disorders.  If the veteran 
has no psychiatric disorder, the examiner 
should report that conclusion.  For each 
diagnosed psychiatric disorder the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that the disorder is related to events 
during service, to Agent Orange exposure, 
or to the veteran's reaction to his 
cerebral/cerebellar atrophy and 
peripheral neuropathy.  If either 
cerebral/cerebellar atrophy or peripheral 
neuropathy aggravates any diagnosed 
psychiatric disorder that fact should be 
noted.  A complete rationale must be 
provided for any opinion offered.

2.  Thereafter, the RO should prepare a 
rating decision and review the case.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


